Citation Nr: 0811144	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) and major depressive disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to March 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a Travel Board hearing in her July 2005 VA Form 9, 
substantive appeal, but withdrew this request in a statement 
received in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  Under 38 C.F.R. § 3.304(f)(3), VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the veteran that evidence from sources 
other than her service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  

The record does not show that the veteran was ever provided 
the type of notice specifically required with claims of 
service connection for PTSD based on personal assault in 
service.  Notably, she submitted a February 2003 stressor 
statement wherein she described in detail a hazing and 
harassment incident in May 1981 and two sexual assault 
incidents in July 1981 and December 1981.  She provided the 
names of persons involved in the aforementioned incident, as 
well as the names of persons she confided in after each 
incident.  She should be advised that she may submit 
statements from these individuals to corroborate her alleged 
in-service personal assaults.  The veteran also claims that 
she had bulimia and was a binge drinker for many years as a 
result of her alleged in-service personal assaults.  She is 
advised that corroborating evidence of such behavioral 
changes has not been received thus far.

Furthermore the veteran alleges that she had difficulty 
functioning in service after the hazing and harassment 
incident of May 1981 and sexual assaults in July 1981 and 
December 1981; specifically, she lashed out verbally at 
fellow service members, missed duty to avoid being near her 
attacker, and had difficulty being in close quarters with 
men.  Her service personnel records show that she received 
letters of commendation in August 1981 and May 1982, and a 
certificate of achievement in August 1982, and was promoted 
in September 1982.  In December 1982, she underwent Article 
15 proceedings for willfully disobeying an order.  In a 
December 2007 statement of accredited representative, it is 
noted that the veteran argues that the August 1981 letter of 
commendation was awarded for "enduring mental and physical 
abuse that was rendered upon her by the command and that 
receiving a commendation at the end of training is not the 
norm and should be considered as such."  Also, although an 
administrative charge was brought against the veteran only 
once, in December 1982, "it was brought after an 
accumulation of confrontations and should not be dismissed 
because of the receipt of achievement awards."  Under 
38 C.F.R. § 3.304(f)(3), VA may submit any evidence it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  

By and large VA medical professionals have assigned the 
veteran a diagnosis of major depressive disorder, with 
occasional reference to, and/or diagnosis of, PTSD or PTSD 
symptoms.  In a letter from the veteran's psychologist, N.H., 
dated in February 2003 the listed diagnoses for the veteran's 
psychiatric disability were PTSD and major depressive 
disorder.  N.H. identified the constellation of symptoms in 
the veteran supporting each diagnosis.  [Her opinion does not 
discuss what impact, if any, the veteran's history of 
childhood sexual assault, noted in psychotherapy sessions, 
had on her current major depressive disorder and PTSD.

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran the 
notice required in claims of PTSD based on 
personal assault, i.e., in compliance with 
38 C.F.R. § 3.304(f)(3).  She should 
specifically be advised that she may 
submit statements from family members, 
former roommates, or fellow service 
members, and that she should provide 
corroborating evidence of any behavioral 
changes that she underwent following the 
stressor events both in-service and 
postservice.  To the extent possible, the 
RO should assist the veteran in securing 
such evidence for the record.  She should 
have ample opportunity to respond.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether she has PTSD based on 
her alleged personal assaults in service.  
The examiner must review the veteran's 
complete claims file (to include this 
remand) in conjunction with the 
examination, and the examination and the 
report thereof should be in accordance 
with DSM-IV.

Upon review of the claims file and 
examination of the veteran, the examiner 
should offer opinions responding to the 
following questions.  (a) Does the record 
reflect that in service that veteran had 
behavioral changes suggesting she was a 
victim of personal/sexual assault?  Are 
her explanations why behavioral changes 
are not documented to a greater degree 
even though she was deeply affected by 
personal assaults consistent with what an 
individual might experience under these 
circumstances?  (b) Are the veteran's 
behavioral changes/disciplinary problems 
noted in the latter part of her service 
and postservice corroborating evidence 
that her alleged stressor events in 
service actually occurred?  (c) Does the 
veteran have PTSD resulting from the 
alleged stressor events (hazing and 
harassment in May 1981 and two incidents 
of sexual assault in July and December 
1981) in service?  The examiner must 
explain the rationale for all opinions 
given.  

The examiner's explanation of rationale 
should include discussion of such factors 
as the veteran's history of childhood 
sexual trauma, and whether there are any 
indications (i.e., from the nature of 
behavior changes or disciplinary problems) 
that her in-service behavior changes or 
disciplinary problems were in response to 
a stressor event (versus merely 
misconduct)?  The examiner should discuss 
any credibility issues raised by the 
record.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

